       Case 1:19-cv-05523-SDG Document 65 Filed 12/11/20 Page 1 of 19




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION


BERKELEY VENTURES II, LLC
    Plaintiff,
               v.                                       Civil Action No.
                                                       1:19-cv-05523-SDG
SIONIC MOBILE CORPORATION, et
al.,
     Defendants.


                           OPINION AND ORDER

      This matter is before the Court on Defendant Sionic Mobile Corporation’s

(Defendant or Sionic) Motion for Reconsideration or, in the alternative, to Amend

Order to Include Certification of Interlocutory Appeal [ECF 40]; Defendant’s

Motion to Stay Proceedings and Extend Deadlines [ECF 42]; Defendant’s Motion

for Sanctions [ECF 50]; Defendant’s Renewed Motion to Disqualify [ECF 51]; and

Non-Party Patrick Gahan’s Motion to Intervene [ECF 55]. After careful

consideration of the parties’ and proposed intervenor’s briefs and the arguments

presented at the hearing on Defendant’s Emergency Motion to Stay [ECF 52], the

Court DENIES Defendant’s motion for reconsideration or certification of

interlocutory appeal; DENIES as moot Defendant’s motion to stay proceedings

and extend deadlines; DENIES Defendant’s motion for sanctions; GRANTS
            Case 1:19-cv-05523-SDG Document 65 Filed 12/11/20 Page 2 of 19




Defendant’s renewed motion to disqualify; and DENIES as moot Patrick Gahan’s

motion to intervene.

I.         BACKGROUND

           Plaintiff Berkley Ventures II, LLC filed its complaint against Defendants

Sionic Mobile Corporation and Ronald D. Herman on December 7, 2019.1 Plaintiff

alleges that Defendants engaged in a fraudulent scheme to raise capital by

pressuring investors with artificial deadlines, requiring shortened due diligence

periods, fabricating scarcities of shares, and inflating financial projections and

technology capabilities.2 The misrepresentations consisted of false and misleading

sales literature and written and verbal communications.3 Based on these

allegations, Plaintiff asserts claims for securities and common law fraud.4

           Plaintiff’s counsel’s law firm, Busch Slipakoff Mills & Slomka LLC (“Busch

Slipakoff”), is precariously situated because named partner Adam Slipakoff

previously represented a member of Sionic’s board, Patrick Gahan; was solicited

to be an investor in Sionic; and briefly advised Sionic on stock issuances.5 Slipakoff


1    ECF 1.
2    Id. at ¶ 11.
3    Id.
4    Id. at ¶¶ 41–54.
5    ECF 39, at 27–30.
       Case 1:19-cv-05523-SDG Document 65 Filed 12/11/20 Page 3 of 19




represented Gahan for over four years, ending in 2017, and assisted him in his

business and personal matters, including facilitating donations of Sionic stock

Gahan made to certain charities.6 Slipakoff’s representation of Sionic ended shortly

after it began, and he has not represented Sionic since 2016.7

      Sionic moved to disqualify Busch Slipakoff based on Slipakoff’s

representations of both Sionic and Gahan and moved to dismiss the Complaint for

failure to state a claim.8 The Court denied both motions finding, as relevant here,

that (1) Plaintiff’s Complaint sufficiently alleges justifiable reliance to survive a

motion to dismiss; (2) dismissal under the applicable statute of limitations was

premature because a fact issue existed as to whether Plaintiff was a reasonably

diligent investor; and (3) Slipakoff did not represent Sionic on a matter

substantially related to the present dispute.9

      The day after the Court entered its order, Plaintiff’s counsel Bryan Busch,

without informing defense counsel, called the personal phone number of Patrick

Gahan and informed him that his firm was staying in the litigation and that he




6   ECF 50-3, at ¶ 17.
7   ECF 39, at 27–30.
8   ECF 9; ECF 10.
9   ECF 39, at 18, 21, and 29–30.
        Case 1:19-cv-05523-SDG Document 65 Filed 12/11/20 Page 4 of 19




should seriously consider settlement because things were about to “heat up.”10 On

October 26, 2020, Busch called Derek Cunningham, who serves as a member of the

Board of Directors of Enduring Hearts Foundation, Inc., a charity founded by

Gahan, informing him that Enduring Hearts should expect a subpoena “to

uncover the truth of the Sionic stock allegedly gifted to Enduring Hearts by

Gahan.”11

       Sionic moves for reconsideration of the Court’s previous order on the

motion to dismiss and disqualify or, in the alternative, for the Court to amend its

order to include a certification for interlocutory appeal.12 Sionic also moves for

sanctions against and disqualification of Busch Slipakoff, and moved on an

emergency basis to stay the proceedings.13 Patrick Gahan separately moves to

intervene for the limited purpose of seeking to disqualify Busch Slipakoff. After a

hearing on the issues, the Court granted the emergency motion to stay and took

the remaining motions under advisement.14


10   ECF 50-3, at ¶¶ 5–6.
11   ECF 50-5, at ¶¶ 5–6. Busch has not disputed either phone call but clarifies that
     he asked Gahan whether he was represented and whether Gahan wanted his
     lawyer on the call with him. ECF 58-1, at ¶¶ 5–7.
12   ECF 40.
13   ECF 50, 51, and 52.
14   ECF 59.
       Case 1:19-cv-05523-SDG Document 65 Filed 12/11/20 Page 5 of 19




II.   DISCUSSION

      a.     Defendant’s Motion for Reconsideration

             i.     Legal Standard on Motion for Reconsideration

      Under the Local Rules of this Court, “[m]otions for reconsideration shall not

be filed as a matter of routine practice.” LR 7.2(E), NDGa. Rather, such motions

should be filed only when “a party believes it is absolutely necessary.” Id. In order

to prove absolute necessity, the moving party must show that there is: “(1) newly

discovered evidence; (2) an intervening development or change in controlling law;

or (3) a need to correct a clear error of law or fact.” Bryan v. Murphy, 246 F. Supp. 2d

1256, 1258–59 (N.D. Ga. 2003).

      A motion for reconsideration may not be used to show the Court how it

“could have done better;” to present arguments already heard and dismissed; to

repackage familiar arguments; or to offer new legal theories or evidence that could

have been presented with the previous motion or response. Bryan, 246 F. Supp. 2d

at 1259 (citing to Pres. Endangered Areas of Cobb’s History Inc. v. U.S. Army Corps of

Eng’rs, 916 F. Supp. 1557, 1560 (N.D. Ga. 1995), aff’d, 87 F.3d 1242 (11th Cir. 1996);

Brogdon ex rel. Cline v. Nat’l Healthcare Corp., 103 F. Supp. 2d 1322, 1338 (N.D. Ga.

2000); Adler v. Wallace Computer Servs., Inc., 202 F.R.D. 666, 675 (N.D. Ga. 2001)).
       Case 1:19-cv-05523-SDG Document 65 Filed 12/11/20 Page 6 of 19




             ii.   Analysis

      Sionic’s motion fails to meet the legal standard for reconsideration. It has

not presented newly discovered evidence or a change in controlling law. Sionic

argues that the Court misapplied the law by failing to substantively address its

arguments on whether Plaintiff could have justifiably relied on Sionic’s alleged

misrepresentations. This is precisely the kind of argument that the Local Rules and

precedent prohibit. Further, Sionic improperly assumes that the Court did not

consider the parties’ arguments, essentially arguing that the Court “could have

done better.” Bryan, 246 F. Supp. 2d at 1259.

      Reasonable reliance and due diligence inquiries are fact specific and more

properly considered by a trier-of-fact rather than as a matter of law. See TSG Water

Res., Inc. v. D’Alba & Donovan Certified Pub. Accountants, P.C., 260 F. App’x 191, 200

(11th Cir. 2007) (noting “questions of due diligence often must be resolved by the

trier of fact”); Damian v. Montgomery Cnty. Bankshares, Inc., 255 F. Supp. 3d 1265,

1282 (N.D. Ga. 2015) (“[T]he question of reasonable reliance is typically a fact

question, and therefore failure to sufficiently plead reliance is rarely a basis for

dismissing a claim.”). In ruling on Sionic’s motion to dismiss, the Court considered

each of Sionic’s arguments and concluded that there was “not enough evidence

before the Court to rule as a matter of law that Plaintiff could have done more
         Case 1:19-cv-05523-SDG Document 65 Filed 12/11/20 Page 7 of 19




during due diligence.”15 Similarly, as to Sionic’s argument that Plaintiff’s claims

are time barred, the Court found that Sionic’s argument was premature, as

“[reasonable] due diligence is a question of fact, and the parties must engage in

discovery for either the Court, at summary judgment, or the jury, at trial, to

determine the reasonableness of Plaintiff’s efforts.”16

        The Court did not misapply the law or make a clear error of fact. Rather, the

Court considered the record in the light most favorable to the Plaintiff and

explicitly concluded that a Rule 12(b)(6) dismissal was inappropriate. Sionic may

disagree with the Court’s conclusion, but that is not a proper basis for

reconsideration. Sionic’s motion is therefore denied.

        b.        Defendant’s Motion for Certification of Interlocutory Appeal

                  i.   Legal Standard on Motion to Certify for Interlocutory
                       Appeal

        “Certification under § 1292(b) is an extraordinary measure, which is

permitted only in exceptional circumstances.” Consumer Fin. Prot. Bureau v.

Frederick J. Hanna & Assocs., P.C, 165 F. Supp. 3d 1330, 1334 (N.D. Ga. 2015). A

district court may only certify an order for interlocutory appeal when it




15   ECF 39, at 18.
16   Id. at 21.
       Case 1:19-cv-05523-SDG Document 65 Filed 12/11/20 Page 8 of 19




“(1) concerns a controlling question of law (2) where there is substantial ground

for difference of opinion and (3) where an immediate appeal from the order may

materially advance the ultimate termination of the litigation.” Id. (citing McFarlin

v. Conseco Serv., LLC, 381 F.3d 1251, 1264 (11th Cir. 2004)).

      As the Eleventh Circuit recently noted, review under § 1292(b):

             was “intended, and should be reserved, for situations in
             which the court of appeals can rule on a pure, controlling
             question of law without having to delve beyond the
             surface of the record in order to determine the facts” and
             should not, in contrast, turn on case-specific inquiries,
             such as “whether the district court properly applied
             settled law to the facts or evidence of a particular case.”
             McFarlin v. Conseco Servs., LLC, 381 F.3d 1251, 1259
             (11th Cir. 2004).

Pearson v. Kemp, No. 20-14480, 2020 WL 7093408, at *3 (11th Cir. Dec. 4, 2020)

(denying motion for permissive appeal).

             ii.   Analysis

      Sionic requests, in the alternative to its motion for reconsideration, that the

Court amend its order to certify three issues for interlocutory appeal. The first two

proposed issues derive from Sionic’s arguments regarding justifiable reliance and

ask whether, in cases like Plaintiff’s, justifiable reliance can be foreclosed as a

matter of law because some of the alleged misrepresentations were contradicted

by written statements and some were forward looking statements tempered by
        Case 1:19-cv-05523-SDG Document 65 Filed 12/11/20 Page 9 of 19




specific cautionary disclosures.17 The third proposed issue is framed as a legal

question, in that it asks when the statute of limitations under 28 U.S.C. § 1658(b)

accrues, but similarly turns on what a “reasonably diligent plaintiff” would have

done. These are case-specific questions, not pure legal issues.

       In this regard, Mamani v. Berzain is instructive. 825 F.3d 1304, 1313 (11th Cir.

2016). There, the Eleventh Circuit refused to consider an interlocutory appeal of a

denial of Rule 12(b)(6) motion to dismiss because the defendants essentially asked

the appellate court to test the legal sufficiency of a complaint under the Torture

Victim Protection Act. Id. The court stated that “[w]hile the issue of whether a

complaint states a claim for relief is a legal determination,” evaluating “whether

the district court properly applied settled law to facts, the facts being those alleged

in the complaint” is not a proper basis for an interlocutory appeal. Id. In other

words, “[d]eciding these Rule 12(b)(6) issues would require [the court] to say

much about these particular plaintiffs’ allegations and little about the [ ] general

standard for liability.” Id.

       The issues proposed by Sionic would require the appellate court to look at

the facts and determine whether Plaintiff, in light of all of the disclosures from and




17   ECF 40-1, at 11, 20.
       Case 1:19-cv-05523-SDG Document 65 Filed 12/11/20 Page 10 of 19




communications       with   Sionic,   justifiably   relied   on   Sionic’s   alleged

misrepresentations or was reasonably diligent in investigating Plaintiff’s claim.

This inquiry delves into Plaintiff’s specific allegations and not the legal standard

for justifiable reliance. Sionic’s proposed issues are, therefore, not pure issues of

law, and are not proper for certification for interlocutory appeal. Defendant’s

motion is denied.

      c.     Sionic’s Motions for Disqualification and Sanctions

             i.     Legal Standard

      “A disqualification order ‘is a harsh sanction, often working substantial

hardship on the client’ and should therefore ‘be resorted to sparingly.’” Herrmann

v. GutterGuard, Inc., 199 F. App’x 745, 752 (11th Cir. 2006) (quoting Norton v.

Tallahassee Mem’l Hosp., 689 F.2d 938, 941 n.4 (11th Cir. 1982)). “The party bringing

the motion to disqualify bears the burden of proving the grounds for

disqualification.” Id.

      “Two sources of authority govern motions to disqualify counsel, depending

on the alleged misconduct.” Jacksonville v. Mun. Elec. Auth. of Ga., No. 1:19-CV-

3234-MHC, 2019 WL 7819485, at *3 (N.D. Ga. Nov. 7, 2019). First “[t]he Georgia

Rules of Professional Conduct,” incorporated into this Court’s local rules and

“contained in the Rules and Regulations of the State Bar of Georgia, and judicial
       Case 1:19-cv-05523-SDG Document 65 Filed 12/11/20 Page 11 of 19




decisions interpreting those rules and standards, govern the professional conduct

of members of the bar of the United States District Court for the Northern District

of Georgia.” Herrmann, 199 F. App’x at 752. Second, the Court may invoke its

inherent authority to control its “court room and process” to disqualify an

attorney. Jacksonville, 2019 WL 7819485, at *3 (citing Schlumberger Techs., Inc. v.

Wiley, 113 F.3d 1553, 1558 (11th Cir. 1997)).

      However, “[i]f a district court bases its disqualification order on an

allegation of an ethical violation” it “may not simply rely on a general inherent

power to admit and suspend attorneys.” Herrmann, 199 F. App’x at 752 (quoting

Schlumberger, 113 F.3d at 1561). “Instead, ‘the court must clearly identify a specific

Rule of Professional Conduct which is applicable to the relevant jurisdiction and

must conclude that the attorney violated that rule.’” Id. (internal citation and

punctuation omitted). When disqualification is sought based on a conflict of

interest with a former client, the party seeking disqualification must prove:

“(1) that an attorney-client relationship previously existed with the opposing

lawyer and (2) that the matters old and new are ‘substantially related.’” Cox v. Am.

Cast Iron Pipe Co., 847 F.2d 725, 729 (11th Cir. 1988). See also Shattles v. Bioprogress

PLC, No. CIVA 105-CV-3179-MHS, 2006 WL 5778889, at *2 (N.D. Ga. July 14, 2006)

(applying test to alleged violation of Ga. Rule Prof’l Conduct 1.9(a)).
        Case 1:19-cv-05523-SDG Document 65 Filed 12/11/20 Page 12 of 19




              ii.    Analysis

       Sionic asserts that two conflicts of interest warrant disqualification for a

violation of Georgia Rule of Professional Conduct 1.9(a): (1) Slipakoff’s

representation of Sionic and (2) Slipakoff’s representation of Patrick Gahan. The

Court’s prior ruling that Busch Slipakoff did not represent Sionic on a matter

substantially related to the present case remains the same. The new information

regarding the lawsuit brought by Slipakoff against Busch Slipakoff is irrelevant,

and the renewed motion largely serves as one for reconsideration. Slipakoff’s

communications with Sionic reveal that he was more a potential investor of Sionic

than legal counsel, and the evidence of his representation is limited to transactions

two years prior and only tangentially related to the allegations in the instant

Complaint.18

       The Court is troubled, however, by Slipakoff’s representation of Patrick

Gahan. Slipakoff represented Gahan in various estate planning matters, including

requesting a division of Sionic stock on behalf of Gahan so that Gahan could



18   ECF 39, at 29–30. The Court notes that Slipakoff also potentially violated the
     rules of professional conduct by offering to serve as legal counsel for a
     company in which he potentially invested and to which he solicited investors.
     See Ga. Rules Prof’l Conduct 1.8(a) (a lawyer shall not “enter into a business
     transaction with a client if the client expects the lawyer to exercise the lawyer’s
     professional judgment therein for the protection of the client”).
        Case 1:19-cv-05523-SDG Document 65 Filed 12/11/20 Page 13 of 19




donate stock to various charities.19 Plaintiff alleges that part of Defendants’ scheme

to defraud investors was to have “some investors donate[ ] their shares to one or

more charities at inflated share prices to generate charitable tax deductions.”20

While it is not apparent from the face of the Complaint that this allegation

implicates Gahan or Slipakoff’s representation of him, Plaintiff’s counsel’s phone

call to Cunningham stating that a subpoena was forthcoming “to uncover the truth

of the Sionic stock allegedly gifted to Enduring Hearts by Gahan,”21 adds clarity.

       There is no dispute that Slipakoff was in an attorney-client relationship with

Gahan and, therefore, the first prong of the test for attorney disqualification is

satisfied. Cox, 847 F.2d at 729. Turning to whether the matters old and new are

substantially related, Plaintiff has alleged that certain transactions, including the

charitable donation by Gahan that Slipakoff facilitated, were part of the alleged

scheme to defraud investors because they allowed “Defendants to continue raising

capital for Sionic Mobile without publicizing the company’s losses.”22 The matters

in which Slipakoff rendered advice, i.e. the stock donations, are not only


19   ECF 9-2, at 11–15. This transaction led to Gahan introducing Slipakoff to Sionic
     as a potential investor. ECF 9-2, at 2.
20   ECF 1, ¶ 17.
21   ECF 50-5, ¶ 6.
22   ECF 1, ¶¶ 16–19.
       Case 1:19-cv-05523-SDG Document 65 Filed 12/11/20 Page 14 of 19




substantially related to the matters now pending, they are directly at issue. Therefore,

the Court concludes that Slipakoff and his law firm must be disqualified from

representing Plaintiff in this matter. Shattles, 2006 WL 5778889 at *4 (law firm

disqualified because it previously advised on the transaction that was the subject

of the pending lawsuit); Georgia Rule of Professional Conduct 1.10(a)

(disqualification under Georgia Rule of Professional Conduct 1.9 is imputed to all

lawyers associated in a firm).

      The phone calls made by Plaintiff’s counsel following the Court’s previous

order provide additional grounds for disqualification. Sionic argues that attorney

Busch, Slipakoff’s law partner, violated Georgia Rules of Professional Conduct 4.2,

4.4, and 8.4 by contacting a person known to be represented by another lawyer in

the matter without defense counsel’s permission and by contacting a third party

for the sole purpose of embarrassing and burdening the third party. According to

Sionic, Busch’s actions have undermined Defendants and defense counsel’s trust

that Plaintiff’s counsel will respect the adversarial process and the laws governing

it. The Court agrees.

      The central dispute regarding Busch’s call to Gahan is whether Gahan is a

client of defense counsel, Baker Jenner LLLP (“Baker Jenner”). Plaintiff argues that

Gahan is not a client of Baker Jenner because Baker Jenner explicitly told Plaintiff’s
        Case 1:19-cv-05523-SDG Document 65 Filed 12/11/20 Page 15 of 19




counsel he was not. In email correspondence concerning Plaintiff’s heavily

redacted response to Sionic’s original motion to disqualify, defense counsel

informed Busch that he would need to secure an attorney-client privilege waiver

from Gahan because it “does not represent Mr. Gahan and cannot provide his

consent.”23 Based on this statement, Plaintiff asserts, Busch reasonably believed

that Gahan was not represented by Baker Jenner and therefore Busch was entitled

to call Gahan to facilitate settlement.

       As a factual matter, the email exchange reflects defense counsel’s

understanding that, under some circumstances, communications by Gahan could

be considered communications by Sionic, but, without knowing the context of the

communication, it could not claim the exchange at issue between Slipakoff and

Gahan as one with Sionic.24 Therefore, although as a general matter Baker Jenner

does not represent Gahan, when Gahan acts on behalf of Sionic, his actions are

Sionic’s actions and fall within the scope of Baker Jenner’s representation.




23   ECF 58-1, at 6.
24   Id. (“Sionic does not admit that any communication between Patrick Gahan
     and his attorney at the time, Mr. Slipakoff, were communications by or with
     Sionic. Given that everything is redacted, we don’t know the bases for
     Berkeley’s and Slipakoff’s contentions that they were anything but
     communications between Mr. Slipakoff and his client, Mr. Gahan.”).
       Case 1:19-cv-05523-SDG Document 65 Filed 12/11/20 Page 16 of 19




      Indeed, the comments to Georgia Rule of Professional Conduct 4.2 explain

that the rule prohibits ex parte communications with an agent of an organization:

             (1) who supervises, directs or regularly consults with the
             organization’s lawyer concerning the matter; or

             (2) who has authority to obligate the organization with
             respect to the matter; or

             (3) whose act or omission in connection with the matter
             may be imputed to the organization for purposes of civil
             or criminal liability.

See also United States ex rel. Harris v. Lockheed Martin Corp., No. 1:08-CV-3819-AT,

2013 WL 12328947, at *2 (N.D. Ga. Feb. 5, 2013) (summarizing rule). A member of

a company’s board of directors can certainly fall within the scope of the rule,

particularly where, as here, the allegations seek to impute the board member’s

actions onto the company as a basis of liability. See id. (prohibiting ex parte

communication with employee whom the plaintiff “allege[d] is responsible for

directing that he engage in acts of billing fraud that were cited as specific examples

of conduct that would render [the defendant] liable”). See also Bedoya v. Aventura

Limousine & Transp. Serv., Inc., 861 F. Supp. 2d 1346, 1361 (S.D. Fla. 2012)

(independent contractor was defendant for purposes of no-contact rule because

contractor’s actions were sought to be imputed on defendant and were “central to

[the] suit”). The Court finds, therefore, that Gahan is a client of Baker Jenner for
        Case 1:19-cv-05523-SDG Document 65 Filed 12/11/20 Page 17 of 19




purposes of Georgia Rule of Professional Conduct 4.2(a) when he acts on behalf of

Sionic, and it was improper for Busch to contact him without defense counsel’s

permission.

        Busch’s call to Derek Cunningham was similarly improper. Cunningham is

a board member and former treasurer of Enduring Hearts, a charity focused on

pediatric heart disease that was founded by Gahan.25 Cunningham received a call

from Busch to warn him that the litigation was ongoing and to expect a subpoena

meant to uncover “the truth” regarding the donations of Sionic stock Gahan made

to Enduring Hearts, which, as noted above, are alleged to be part of Sionic’s

scheme to defraud investors.26 Beyond his involvement with Enduring Hearts,

Cunningham has no connection to this lawsuit. Plaintiff has not addressed the

purpose behind the call and, in light of the previous call to Gahan, it appears to

have been for the purpose of “embarrass[ing], delay[ing], or burden[ing]”

Cunningham in violation of Georgia Rule of Professional Conduct 4.4.

        Taken in consideration with Slipakoff’s prior representation of Gahan,

Busch’s calls to Gahan and Cunningham appear to have been made for the

purpose of exploiting confidences and bullying Plaintiff’s way to a favorable


25   ECF 50-1, at 7.
26   Id. at 8.
        Case 1:19-cv-05523-SDG Document 65 Filed 12/11/20 Page 18 of 19




settlement. By doing so, Plaintiff’s counsel have undermined the adversarial

process. Defendant’s renewed motion for disqualification is granted.27

Defendant’s separate motion for sanctions is, to the extent it seeks disqualification,

denied as moot, and to the extent it seeks fees and costs, denied.




27   The Court considered proposed intervenor Gahan’s motion to intervene in
     making its findings, but ultimately decides that it is unnecessary to grant the
     motion to come to this conclusion. See Brandywine Commc’ns Techs., LLC v.
     Centurytel Broadband Servs., LLC. & Qwest Corp., No. 612CV286ORL36DAB,
     2013 WL 12387601, at *1 (M.D. Fla. Jan. 4, 2013) (unnecessary to grant status of
     intervenor to consider motion to disqualify). Further, Sionic has adequately
     represented Gahan’s interest in moving to disqualify Bush Slipakoff on
     substantially the same grounds, making intervention unnecessary. Fed. R. Civ.
     P. 24(a)(2).
       Case 1:19-cv-05523-SDG Document 65 Filed 12/11/20 Page 19 of 19




III.   CONCLUSION

       For the reasons stated herein, the Court DENIES Defendant’s motion for

reconsideration or, in the alternative, for certification for interlocutory appeal

[ECF 40]; DENIES as moot Defendant’s motion to stay proceedings and extend

deadlines [ECF 42]; DENIES Defendant’s motion for sanctions [ECF 50]; GRANTS

Defendant’s renewed motion for disqualification [ECF 51]; and DENIES as moot

Patrick Gahan’s motion to intervene [ECF 54].

       Plaintiff Berkeley Ventures II, LLC is ORDERED to engage conflict-free

counsel to appear on its behalf no later than 30 days from the entry of this Order.

The parties are ordered to conduct their early planning conference and file their

joint preliminary report and discovery plan within 14 days of new counsel’s entry

of appearance.

       SO ORDERED this the 11th day of December 2020.


                                                    Steven D. Grimberg
                                              United States District Court Judge
